Citation Nr: 0736380	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-04 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a left 
knee injury with degenerative changes, status post-surgery to 
repair a complex tear of the meniscus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran did not injure his right knee in military 
service and does not have a currently diagnosed disability of 
the right knee.

2.  The veteran did not injure his left knee in military 
service, and his residuals of a left knee injury with 
degenerative changes, status post-surgery to repair a complex 
tear of the meniscus, is not the result of a disease or 
injury in military service.


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Residuals of a left knee injury with degenerative 
changes, status post-surgery to repair a complex tear of the 
meniscus, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claims on appeal.  It is reasonable to conclude that the 
Board has not overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  With respect to the veteran's claims for service 
connection for each of his knee conditions, VA has met all 
statutory and regulatory notice and duty to assist 
provisions, or can rebut a presumption of any prejudicial 
error identified.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (any error in 
providing VCAA notice is presumed prejudicial and the 
Secretary has the burden to show that the error was not 
prejudicial to the claimant).  Lack of prejudicial harm may 
be established by showing (1) that any defect was cured by 
actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Id.; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  When a claim is for 
service connection, VA must also provide notice that a 
disability rating and an effective date for an award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice 
should be provided to a claimant before an initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Mayfield, supra.

The March 2003 VCAA notice letter provided to the veteran was 
timely and properly notified the veteran, except that it 
failed to specifically request that the claimant provide any 
evidence in his possession that pertains to the claims and 
did not tell him that a disability rating and an effective 
date for an award of benefits will be assigned if service 
connection is awarded.  See Pelegrini II, Dingess and 
Mayfield, all supra.  The letter informed the veteran that 
additional information or evidence was needed to support his 
claims, asked him to send information or evidence to VA, and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  The letter specifically asked 
the veteran to send to the RO any medical reports he had and 
any treatment records pertinent to his claimed conditions.

The Board concludes that a reasonable person could be 
expected to understand from the notice sent to the veteran 
that any relevant evidence should be submitted during the 
development of the claims.  See Pelegrini II at 120-121.  
Accordingly, the Board concludes that the failure to 
specifically notify the veteran that he should provide any 
evidence in his possession relevant to his claims was 
harmless error.  See Sanders, supra; see also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

Further, since the Board has concluded that the preponderance 
of the evidence is against the veteran's claims for service 
connection for each of his knee conditions and herein upholds 
the RO's denial of the claims, any questions as to 
appropriate disability ratings or effective dates to be 
assigned are rendered moot and the lack of notice in this 
regard is harmless error.  See Dingess and Sanders, both 
supra.

With respect to VA's duty to assist in the development of 
claims, the veteran's military medical treatment records and 
identified private medical records have been obtained to the 
extent available.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  No VA treatment records have been 
identified.  There is no indication in the record that any 
additional evidence relevant to the claims decided herein is 
available but is not part of the claims file.  The current 
record medical evidence is adequate for purposes of the 
Board's decision concerning the appeal of the RO decision of 
the claims.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decision concerning the 
veteran's claims decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield and 
Sanders, both supra.



The Merits of the Claims

The veteran asserts that he had injuries to both of his knees 
when he was in active military service. 

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may be granted for a 
disability first diagnosed after service when all of the 
evidence, including that pertinent to service, shows that the 
disability was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish direct service connection, there must 
be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran's service medical records (SMRs) include reports 
from his medical examinations upon his entrance into and 
separation from active military service, and reports of 
treatment for various complaints during service.  None of the 
SMRs shows any indication of any medical problem with the 
veteran's knees.  No complaints, injury, disease, or any 
other condition concerning the veteran's knees is noted in 
his SMRs.  His December 1976 discharge examination report 
indicates that he had no defects or diagnoses upon his 
separation from service.

Private medical records in the veteran's VA claims file show 
that he had surgery on his left knee in 2001, 24 years after 
his separation from military service.  In a history given by 
the veteran and noted in the 2001 private medical records, 
the veteran said that his knees had begun crackling or 
popping when he was in the Army.  He also stated that his 
left knee gave out when he was getting out of a truck in 
December 2000, and that his left knee bent behind him when he 
slipped in mud while on the job in March 2001.  In April 
2001, the veteran had surgery in a private medical facility 
to repair a torn medial meniscus in his left knee.
The record contains no other medical evidence concerning 
either of the veteran's knees.  With respect to the veteran's 
left knee, no record medical evidence in any way links his 
current condition post-surgery for a torn medial meniscus, 
which occurred 24 years after he separated from service, to 
his military service.  The veteran's mention of his knees 
crackling or popping when he was in the Army is not adequate 
to establish that he had any knee injury or disease in 
service.  See Layno v. Brown, 6 Vet. App. 465 (1994) (veteran 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder absent medical knowledge or training).

Regarding the veteran's right knee, there is no medical 
evidence showing that he has a current disability.  Service 
connection cannot be granted without medical evidence of a 
current disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (service connection may not be granted 
unless a current disability exists).

The record evidence does not satisfy the requirements listed 
herein for establishing service connection.  See Hickson, 
supra.  For the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's claim 
that he has left and right knee disabilities related to his 
active military service.  There is not an approximate balance 
of positive and negative evidence.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection, and the benefit 
of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
for application.  See Gilbert, supra.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of a right knee injury is 
denied.

Service connection for residuals of a left knee injury with 
degenerative changes, status post-surgery to repair a complex 
tear of the meniscus, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


